Per Curiam.
When Light gave Bartsher his note for Longafelf’s debt, he made it his own, and could not, in the action on the note, have set-off a debt due to any one but himself. Set-off can be made only by and between the parties; and Longafelt was a party neither at law nor in equity. As> then, neither Longafelt *493nor Light could have set-off the subject matter of this action, the former is nqt tq be barred for having left undone what the law would nqt have permitted him tq do. There is error, therefore, in the secqnd, hut nqt in the first point.
Judgment reversed and a venife de novo awarded.